Title: James Madison to Edward Coles, 13 March 1827
From: Madison, James
To: Coles, Edward


                        
                            
                                My dear Sir
                            
                            
                                
                                    
                                
                                Mar. 13th. 1827
                            
                        
                        Since my last P. has written as he promised to his mother, and stated the posture of the dft to pay Nicholls—and that in the hands of Astor in N.Y. I expect to obtain a Credit with the B. in Richmd that will directly meet these demands, so that he need not be detained a moment on their acct. from returning with you.
                            Let us know when we may expect to see you, and previously, with certainty whether he is to be
                            expected with you. Your sudden appearance without him, unless foreknown, wd. be a shock to be avoided. The note of Mr.
                            Peters, appears by a letter from him inclosed by P. to be entitled to 3 or 4. months indulgence from the date named for
                            payment Affecy.
                        
                            
                                J. M.
                            
                        
                    I begin to despair of any safe transaction thro. yr. kindness.